Title: To George Washington from John Dickinson, 29 November 1782
From: Dickinson, John
To: Washington, George


                  
                     Sir
                     In Council Philadelphia Novr 29. 1782
                  
                  A Memorial from Citizens of Pennsylvania who are among the Marine Prisoners at New York has been laid before this board representing their distresses as very great arising from the want of a proper supply of food as well as of cloathing, and their case being laid before the General Assembly a sum of money has been appropriated to the purpose of supplying their wants, including those on board the Hospital ship.
                  This the Council have agreed to lay out in about two hundred barrels of flour and one hundred bushels of Potatoes and to send them to New York on board the sloop Cohanty, burthen about thirty tons, navigated by four men and commanded by John Kemp.  They propose to sell apart of the flour there and with the produce to purchase cloathing for the prisoners who may be in want, and necessaries for the sick.  the remainder of the flour & the potatoes to be distributed among them in weekly allowances.
                  In order to effect this we solicit Your Excellencys interest with Sir Guy Carlton to obtain the proper passports for that Vessell.  The advanced season will not admit of any delay and the object is become so interesting to humanity as to induce us to make this request as being the most likely to be successfull.  It is proposed to commit this little cargo to the care of Mr Ezekiel Robins of New York to whom we beg you will please to order the enclosed letter to be forwarded.
                  Your Excellencys well known benevolence will apologize for the trouble we give you in this business.  I have the honor to be with the most perfect esteem and regard Your Excellency’s most obedient humble servant
                  
                     John Dickinson
                  
               